Dissenting Opinion.
Rabb, J.
The facts averred in appellee’s complaint as constituting his cause of action are, that it was the duty of the appellant, in operating its mine, to leave, between the entries running through the same, pillars of coal from sixteen to eighteen feet thick, for the support of the mine and safety of those engaged at work therein; that the appellant neglected to perform its duty, and permited the pillars separating the first south entry from the second south entry in its mine to become reduced to eight feet in thickness; that, by reason of this condition in the pillars separating the two entries, the appellee, while engaged at his work in said mine, in the second south entry, was injured by the firing of a shot in the first south entry and its blowing through the weak pillar.
The answers to the interrogatories show that it was not the duty of the appellant to maintain a solid pillar of any thickness dividing the entries in its mine, but that the pillar which separated the entries in the mine were required to have “break throughs” from one entry to another, about every forty-five feet, and that the appellee’s injury complained of *590was caused by a shot made at a place where an opening between entries was being made, but had not been completed, and where the appellant was under no duty to maintain a pillar or partition wall, but, on the contrary, was under a duty to see that an opening was made between the entries.
It also appears from the answers to interrogatories that the pillar maintained between the two entries, where one was required to be, was amply sufficient to protect those working in the mine from injury by reason of shots fired in the adjoining entry, in the usual course of conducting the mining operations, and that appellee was injured solely by reason of the fact that the shot which injured him was fired at a point where the opening was to be made, and where the wall separating the entries had already been weakened by five feet of coal having been taken therefrom, in the process of making the “break through.”
Upon this state of facts, it is my view that no case is made against the appellant, and that a judgment should have been rendered in appellant’s favor upon the answers to the interrogatories.